                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     ROSAMANDA FLORES,
                                                                                          Case No. 15-cv-05244-PJH
                                  8                   Plaintiff,

                                  9             v.                                        SUPPLEMENTAL PRETRIAL ORDER
                                  10    THE CITY OF CONCORD, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The court issued its “Final Pretrial Order” on September 7, 2018. That order, inter

                                  14   alia, required the parties to revise several pretrial papers and also set an abbreviated

                                  15   briefing schedule on two issues raised during the pretrial conference. Dkt. 115 (“Pretrial

                                  16   Order”). Those two issues are now fully briefed. After careful consideration of the

                                  17   parties’ arguments and the relevant legal authority, and good cause appearing, the court

                                  18   hereby rules as follows.

                                  19   A.     Integral Participation

                                  20          “During the pretrial conference, plaintiff asserted that the third and seventh causes

                                  21   of action, the state law claims, are also asserted against Sergeant Kindorf under an

                                  22   integral participation theory.” Pretrial Order at 7. Because plaintiff could not provide any
                                       legal support for that theory during the pretrial conference, the court provided plaintiff
                                  23
                                       leave to file a brief in support. Plaintiff has failed to do so. In fact, plaintiff’s submission
                                  24
                                       does not even attempt to show that the integral participant theory can be applied to state
                                  25
                                       law claims. Instead, plaintiff argues that Officer Kindorf can “be held liable for aiding and
                                  26
                                       abetting” the other defendants’ alleged commission of the state law violations.
                                  27
                                              There are at least two reasons why that sleight-of-hand fails. First, though a
                                  28
                                  1    plaintiff need not allege every theory of liability in its complaint, nothing in the Second

                                  2    Amended Complaint put defendants on notice that plaintiff intended on pursuing the

                                  3    newly-revealed aiding and abetting theory. Indeed, plaintiff’s SAC affirmatively alleged

                                  4    certain theories of indirect liability—integral participation and failure to intervene—while

                                  5    failing to mention the aiding and abetting theory of indirect liability. Second, plaintiff’s

                                  6    untimely reveal on the eve of trial is far from harmless. The required showing to succeed

                                  7    under an “integral participation” theory is not equivalent to the showing required to

                                  8    succeed under an “aiding and abetting” theory. Compare Casey v. U.S. Bank National

                                  9    Ass'n, 127 Cal. App. 4th 1138, 1144 (2005) (aiding and abetting); CACI 3610 (“Aiding
                                       and Abetting Tort” model jury instruction) to Aguilar v. City of Concord, No. 16-CV-01670-
                                  10
                                       LB, 2017 WL 3895715, at *3 (N.D. Cal. Sept. 5, 2017) (integral participation). Plaintiff’s
                                  11
                                       untimely change in theory—revealed for the first time after the final pretrial conference—
                                  12
Northern District of California
 United States District Court




                                       has deprived defendants of the opportunity to take responsive discovery and generally
                                  13
                                       defend against the allegation.
                                  14
                                              Accordingly, the court’s prior order barring plaintiff from bringing her two state law
                                  15
                                       claims against Officer Kindorf stands.
                                  16
                                       B.     Plaintiff’s Proposed Expert Testimony
                                  17
                                              The Pretrial Order granted defendants’ motion to exclude Clark from testifying as
                                  18
                                       to the five opinions disclosed in his expert report and as to whether plaintiff was falsely
                                  19
                                       arrested. Rather than excluding Clark from testifying entirely, the court provided plaintiff
                                  20
                                       with an opportunity to propose testimony, supported by Clark’s expert report, that would
                                  21
                                       be admissible and relevant.
                                  22
                                              Plaintiff contends that Clark should be allowed to testify about
                                  23
                                                     the spectrum of levels of force available to police in general
                                  24                 and the Defendants in particular, under standard police
                                                     training and procedure, the concepts of active and passive
                                  25                 resistance under standard police training and procedure,
                                                     when a criminal suspect is being cooperative and offers no
                                  26                 resistance, use of devices to secure compliance and
                                                     ultimately gain control of the situation, facts to be considered
                                  27                 in making a force decision, without the exclusion of certain
                                                     items of information.
                                  28
                                                                                      2
                                  1    Dkt. 117 at 7.1

                                  2           Defendants respond that that testimony is irrelevant because neither party

                                  3    contends that plaintiff resisted arrest. Defendants further argue that Clark’s testimony is

                                  4    also irrelevant because this action turns exclusively on whether the jury believes the

                                  5    defendant-officers’ version of events or plaintiff’s version of events—Clark’s testimony

                                  6    about the appropriate use of force does not make either story more or less likely.

                                  7           Plaintiff’s request is GRANTED in part and DENIED in part.

                                  8           Clark may testify about the “the spectrum of levels of force available to police in

                                  9    general . . . under standard police training and procedure,” “the concepts [and spectrum]
                                       of active and passive resistance under standard police training and procedure,” see id.,
                                  10
                                       and how a “subject[‘s] resistance/actions to an arrest [should] determine the type of force
                                  11
                                       used by” law enforcement. See Dkt. 91-1 at 24 (Clark’s Expert Report) (discussing and
                                  12
Northern District of California
 United States District Court




                                       setting forth spectrum of types of resistance and the appropriate corresponding amount
                                  13
                                       of force); see, e.g., Jimenez v. City of Chicago, 732 F.3d 710, 721–22 (7th Cir. 2013)
                                  14
                                       (discussing that such testimony provides the jury with “a baseline to help evaluate
                                  15
                                       whether a defendant's [alleged] deviations” constituted a violation of “plaintiff's
                                  16
                                       constitutional rights”). If the court could be assured that the jury would hear no evidence
                                  17
                                       suggesting that plaintiff resisted arrest, then the court would agree with defendants that
                                  18
                                       Clark’s testimony would be irrelevant. However, the court does not and cannot know
                                  19
                                       what the parties’ witnesses will testify to at trial. If the jury hears evidence that implies or
                                  20
                                       leads to the inference that plaintiff resisted arrest, then the above-described expert
                                  21
                                       testimony will be relevant and helpful to the jury’s final determination. Accordingly, that
                                  22
                                       part of plaintiff’s request is GRANTED.
                                  23
                                              Clark, however, may not testify about whether “the defendants’ conduct comported
                                  24
                                       with applicable procedures and policies on the day of the incident.” Other than its overlap
                                  25

                                  26   1
                                         Plaintiff also contends that Clark should be allowed to testify about the “two
                                  27   extraordinary powers” that the “Criminal Justice system gives law enforcement” and that
                                       the source of those powers is the “will and consent of the people.” See Dkt. 117 at 5
                                  28   (quoting Dkt. 97-1 at 23-24 (Clark’s Expert Report)). Defendants made no objection to
                                       that testimony. The court GRANTS that request.
                                                                                     3
                                  1    with the previously excluded opinions, that is an entirely new opinion that defendants did

                                  2    not have the opportunity to test during discovery.

                                  3    C.     Other Matters

                                  4           The court again commends the parties for their work revising the jury instructions

                                  5    and the verdict form, and for reaching a set of stipulated facts. Other than the court’s

                                  6    single modification to the jury instructions, see “1.5 Claims and Defenses,” and subject to

                                  7    alteration at the charge conference, the submitted pretrial papers will be used by the

                                  8    court. The court will also use defendants’ proposed limiting instructions.

                                  9           The modified jury instructions and the court’s jury questionnaire are attached to

                                  10   this order.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 9, 2018
Northern District of California
 United States District Court




                                  13                                               __________________________________
                                                                                   PHYLLIS J. HAMILTON
                                  14                                               United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
